Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 1 of 13




               EXHIBIT 40
    Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 2 of 13



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO


DINÉ CITIZENS AGAINST RUINING OUR         )
ENVIRONMENT, et al.;                      )
                                          )      Case No. 1:19-cv-00703
       Plaintiffs,                        )
                                          )
v.                                        )
                                          )
DAVID BERNHARDT, et al.;                  )
                                          )
Federal Defendants.                       )
                                          )
______________________________________________________________________________




                         DECLARATION OF SONIA GRANT
      Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 3 of 13



                            DECLARATION OF SONIA GRANT


I, Sonia Gant, declare as follows:


1.     The facts set forth in this declaration are based on my personal knowledge. If called as a

witness in these proceedings, I could and would testify competently to these facts. As to those

matters which reflect an opinion, they reflect my personal opinion and judgment on the matter.

2.     I live in Santa Fe, New Mexico. I am a member and a part-time employee of San Juan

Citizens Alliance (SJCA), where I work as the Energy and Climate Researcher. Prior to

becoming an employee of SJCA, I was a volunteer with SJCA for one year, from January 2018

January 2019, and I was a summer intern with SJCA for three months in 2015. Founded in 1986,

SJCA advocates for clean air, pure water, and healthy lands – the foundations of resilient

communities, ecosystems and economies in the San Juan Basin. SJCA works in southwestern

Colorado and northwestern New Mexico. The organization maintains offices in Durango,

Colorado and Farmington, New Mexico. I work for SJCA from my home in Santa Fe, with

frequent travel throughout northwestern New Mexico. I support SJCA’s mission both

professionally and personally.

3.     As SJCA’s Energy and Climate Researcher, I advocate for a just transition away from

fossil fuel development towards cleaner, renewable energy resources. In particular, I advocate

for responsible land management practices that are informed by meaningful consultation with

affected tribes and communities, and that take into account the cumulative impacts of energy

development for public health, local communities and environments, and the climate. I

personally believe strongly in this work.
     Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 4 of 13



4.     I am also a PhD Candidate in the Department of Anthropology at the University of

Chicago (PhD ABD, expected 2020). I have been conducting dissertation research in New

Mexico since December 2017. Prior to moving to New Mexico, I visited the Four Corners region

– including Chaco Culture National Historical Park and surrounding areas – in the summers of

2015, 2016, and 2017.

5.     My dissertation research examines the cultural politics of oil and gas extraction in

northwestern New Mexico and Dinétah, part of the Greater Chaco region. I draw on archival

and ethnographic research with Diné citizens and communities, scientists, land managers,

regulators, industry workers, and environmental advocates. Specifically, my research analyzes

the relationship between settler jurisdiction and resource extraction, paying special attention to

the how the area’s “checkerboard” land status impacts ordinary life, and how oil and gas

development is managed and experienced in this jurisdictionally complex space.

6.     My research with the Diné Chapters of Counselor, Ojo Encino, and Torreon/Star Lake

is authorized by an ethnographic permit granted by the Navajo Nation Historic Preservation

Department and supported by each Chapter, and my overall research program is approved by

the Social and Behavioral Sciences Institutional Review Board at the University of Chicago.

7.     Between my work for SJCA and my research activities, I travel on average once per week

to areas near Chaco Culture National Historic Park (CCNHP), sometimes spending several days

in the region. I have come to know the area well and I have gained an understanding of the wide

range of concerns among community members regarding oil and gas development. I have visited

the CCNHP itself 6 times since 2018. For instance, my wife and I camped at the park during the

Spring equinox in March 2018 and were fortunate to witness the alignment of the sun with
     Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 5 of 13



features of the landscape and Chacoan architecture. I intend to keep visiting CCNHP every two

months or so over the following year.




                           Figure 1 - Our tent at Gallo Campground (Chaco Culture
                           National Historic Park) on March 19, 2018.




                  Figure 2 - Crowds gathering at dawn at Casa Rinconada (Chaco Culture National Historical
                  Park) to witness the sun the alignment of the sun over the canyon walls and through a window
                  at Casa Rinconada. March 20, 2018.
Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 6 of 13




            Figure 3 - Earlier in March of 2018, I visited the Chacoan great house Pueblo Pintado,
            which lies outside of the main park boundaries. March 5, 2018.




        Figure 4 - Hiking with friends during my first visit to Chaco Culture National Historical
        Park in July 2015.
Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 7 of 13




       Figure 5 – View from hiking the South Mesa Trail at Chaco Culture National Historical
       Park in July 2016.




      Figure 6 - Photo taken while hiking the Pueblo Alto trail at Chaco Culture National Historical
      Park on April 2, 2019.
      Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 8 of 13




8.     While the architecture, mesas, and the night sky at Chaco Culture National Historical

Park are absolutely remarkable and invaluable, there are countless other places within the

Greater Chaco region that also offer outstanding natural and cultural beauty, and whose integrity

is important for maintaining living cultures and traditions in the area. I frequently stop for hikes

in the region outside of the park, for instance at Crow Mesa (where BLM is considering a Master

Development Plan that would allow up to 40 new wells), Bisti/De-Na-Zin Wilderness Area, Ah-

Shi-Sle-Pah Wilderness Study Area, Crow Canyon, Three Corn, and in areas on tribal trust lands

with Diné community members.




            Figure 7 - One of the many oil or gas wells viewed during a hike at Crow Mesa on May 6, 2019.



9.     Since I began visiting the Greater Chaco region in 2015, I have noticed that it has become

more industrialized. I have observed more and more oil and gas development on the landscape,

and have noticed that road conditions are deteriorating, especially on small unpaved roads

intended for community use (not oil field traffic). New horizontal high-pressure hydraulically
      Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 9 of 13



fractured wells that extract oil and gas from the Mancos shale are large-scale industrial

operations. These new wells have bigger footprints on the landscape, produce more chemical

emissions, and pose an even bigger threat to the region’s water sources than the “conventional”

wells that have been developed in the San Juan Basin since the 1920s. New wells require the

construction of additional roads, which further fragment the landscape. Because of the new

development in the area, there is often significant truck traffic. I know from conversations with

community members that poor road conditions and heavy oil field traffic can make it difficult for

residents to access essential services. Emergency responders have told me it can be difficult to

reach homes in inclement weather due to the poor road conditions, and parents have told me that

local school buses sometimes have a hard time navigating the roads or are delayed in bringing

students to school because they end up behind a long line of tanker trucks.




               Figure 8 - A well site in the Greater Chaco region, near Nageezi, New Mexico, visited
               May 22, 2019.



10.    I often travel on backroads to observe oil and gas infrastructure being constructed or

operating on federally-managed land, either by myself or as part of a tour led by a community
      Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 10 of 13



member. At these well sites, I have seen active drilling, flaring, trucks transporting fluids and

sand, wastewater storage, pipeline construction, road construction, and other industrial activities.

Near well sites, I have seen large open-air outdoor water containment pools, which store

produced water from nearby wells. At these water containment sites, chemicals contained in the

water are left to evaporate along with the water itself.

11.    My car, a mid-sized hatchback, travels with great difficulty on these back roads, many of

which are also community access roads to homes, churches, cemeteries, Chapter Houses, and

sacred sites. Sometimes potholes or ruts are so large that I have to park my car and walk to my

destination. Road conditions have also impeded my ability to access federally-managed

recreation areas, such as Crow Mesa and Crow Canyon. On at least two occasions I have

narrowly missed colliding with a large tanker truck that came barreling down a dirt road on its

way to or from servicing oil and gas wells.

12.     On multiple occasions, I have experienced a headache and a sore throat from spending

time in proximity to an oil or gas well that was emitting unpleasant fumes. For example, in

October 2018 I participated in a community-led tour of oil and gas wells in Counselor Chapter.

We drove through parts of Counselor and stopped to look at active wells. We arrived at one well

pad near several homes. One of the wells on the pad was being actively fracked. The chemical

odor was so strong that we had to leave within minutes. I was overcome by a powerful headache

and scratchy feeling in my throat. Both of these symptoms lasted until about mid-day the

following day.
        Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 11 of 13




      Figure 9 - A well flaring near Counselor Chapter. February
      19, 2018.
                                                                   Figure 10 - A well flaring near Farmington. June
                                                                   14, 2015.


13.         I am aware that the Bureau of Land Management (BLM) Farmington Field Office (FFO)

permits the majority of oil and gas wells in the San Juan Basin, which is part of the Greater

Chaco region. I understand that since about 2010, the BLM has been approving Applications for

Permit to Drill (APD) for high-pressure hydraulically fractured wells targeting oil and gas in the

Mancos shale, despite the fact that the current 2003 Resource Management Plan (RMP) for the

FFO does not consider the potential effects of this development. Since 2014, the BLM, later in

conjunction with the Bureau of Indian Affairs, began developing an Amendment to its RMP that

would assess the impacts of Mancos shale development. At the time of writing this declaration,

the Resource Management Plan Amendment (RMPA) and accompanying Environmental Impact

Statement (EIS) have not yet been completed or released to the public. Communities impacted

by Mancos shale development and members of the public across New Mexico thus do not have

the assurance that the direct, indirect, and cumulative impacts of this development have been

carefully considered prior to the BLM issuing APDs.
      Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 12 of 13



14.       Further, I am aware that in 2018, the BLM FFO released an updated Reasonably

Foreseeable Development Scenario that forecasts the potential for 3,200 new Mancos shale wells

within the FFO boundaries, requiring over 60 million barrels of water for fracturing operations.

In an arid landscape that is already so densely drilled, I cannot fully imagine the impact that

these additional wells would have. I am extremely concerned by the fact that the BLM has

continued to permit new wells without first assessing the cumulative impacts of doing so. I fear

that these decisions will irreparably harm recreational users like myself by significantly reducing

our enjoyment of the Greater Chaco region, and crucially, I fear that these decisions will

irreparably harm the public health and well-being of the local communities with whom I work.

15.       Given that over 91% of federally-managed lands in the FFO are already leased for oil and

gas extraction, I find it sad to see that new development continues to be permitted by the BLM.

These permitting actions do not seem to be in line with the principle of multiple-use. I have

learned from communities in the area that these lands have many other cultural, traditional,

ecological, and recreational uses and values besides fossil fuel development. I fear that even

more oil and gas development in the Greater Chaco Landscape will, cumulatively, cause

irreparable harm to local ecologies, communities, cultural resources, and the global climate.

16.       A ruling in this case in favor of the Plaintiffs would diminish the harms I have

experienced while recreating in the Greater Chaco region and make it more likely that my future

visits to the region will be more enjoyable and fulfilling.

17.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the foregoing is true and correct to the best of my knowledge, information, and

belief.
Case 1:19-cv-00703-WJ-JFR Document 5-42 Filed 08/01/19 Page 13 of 13
